ROBERT O. FOWLER, JR. AND PAULA E. FOWLER, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Fowler v. CommissionerDocket No. 6760-90United States Tax Court1992 U.S. Tax Ct. LEXIS 91; May 7, 1992, Filed *91 Theodore Tannenwald, Jr., Judge TANNENWALD, Jr.  ORDERPetitioners having, on May 5, 1992, filed a motion to vacate the decision entered in this case on April 22, 1992, in order to permit entry of decision under Rule 155, Tax Court Rules of Practice and Procedure, after due consideration, it isORDERED: That petitioners' motion to vacate is granted and the decision entered in this case on April 22, 1992, is hereby vacated and set aside. It is furtherORDERED: That the Opinion filed April 22, 1992 (98 T.C. No. 34) is revised by deleting on page 13 the words "Decision will be entered for respondent as to the deficiency and for petitioners as to the addition to tax under section 6661." and inserting in lieu thereof the words "Decision will be entered under Rule 155."ORDERED: That in all other respects the opinion of this Court remains unchanged.Theodore Tannenwald, Jr.Judge.Dated: Washington, D. C.May 7, 1992